Citation Nr: 1129866	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1944 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, granted service connection and assigned an initial 20 percent rating for bilateral hearing loss.  In December 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In his July 2010 substantive appeal, the Veteran requested a Board hearing at the RO; however, in September 2010, he indicated that he no longer wanted a hearing and requested that his case be forwarded to the Board for a decision.  Hence, his hearing requested is deemed withdrawn.  38 C.F.R. § 20.704(e).  

In November 2010, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In December 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claim for a higher initial rating for bilateral hearing loss (as reflected in a June 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the December 29, 2008, effective date of the award of service connection for bilateral hearing loss, audiometric testing has revealed no worse than Level V hearing in the right ear and level VI hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  The April 2010 SOC set forth the pertinent rating criteria for evaluating hearing loss disabilities.  
After issuance of above-described notice, and opportunity for the Veteran to respond, the June 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of an August 2009 VA ear examination and a May 2011 VA audiological evaluation.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action on the claim, prior to appellate consideration, is warranted.

The Board notes that, in the December 2010 remand, the Board instructed that an ear, nose and throat physician examine the Veteran; however, on remand, the Veteran was actually evaluated by an audiologist,  in May 2011.  The United States Court of Veterans Appeals has held that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, however, the Board notes, that the audiologist conducted appropriate testing, as requested-the results o f which provide the basis for evaluation of hearing loss under VA's rating schedule-as well as provided comments regarding the functional effects of the disability, a matter within the audiologist's area of expertise.  Under these circumstances, the Board finds that  there has been substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Hence, no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Considering the pertinent evidence in light of the above, the Board finds that the claim must be denied.

An April 2009 report from a private ear, nose, and throat (ENT) physician reflects that the Veteran was seen for hearing loss.  An audiogram revealed normal typanograms bilaterally and symmetric high frequency sensorinerual hearing loss across all frequencies, with speech discrimination scores of 48 and 56 percent in the right and left ears, respectively.

On August 2009 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
65
70
70
LEFT
45
60
70
70
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss, moderate to severe, was indicated.  The examiner determined that the Veteran's hearing loss would cause significant effects on his employment, as the Veteran reported difficulty hearing on the phone in his part-time real estate work.

VA outpatient treatment records reflect the Veteran's complaints of and treatment for bilateral hearing loss.  In September 2010, it was noted that the Veteran received new hearing aids.

A January 2011 statement from the Veteran's daughter indicates that she had observed that the Veteran's hearing loss had become much more severe in the previous year, even with hearing aids.  She noted that without hearing aids, he had a very difficult time understanding anything anyone said to him.

On May 2011 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
70
75
LEFT
50
60
70
75
75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 68 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss, moderate to severe, was indicated.  With respect to the disability's effect on the Veteran's occupation, the Veteran reported that he was not employed, but that he had difficulty hearing on the telephone.  The examiner assessed that the functional effects would be difficulty hearing conversation at a distance, difficulty understanding speech in noisy settings, misunderstanding verbal instructions, difficulty hearing the TV or radio at a normal volume, difficulty hearing conversations on the phone, difficulty hearing warning signals such as smoke alarms or police sirs, and difficulty hearing conversations if the speaker is not facing him.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level IV hearing in the right ear and Level VI hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 20 percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  

The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in August 2009 and May 2011 reflect exceptional hearing impairment as defined by regulation in both ears, as puretone thresholds at each of the four specified frequencies was 55 decibels or more.  However, application of the reported findings to Table VIa results in no worse than Level V hearing in the right ear and Level VI hearing in the left ear.  Application of these findings to Table VI corresponds to a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hence, a higher rating also is not is not warranted under 38 C.F.R. § 4.86(a).

Therefore, the Veteran is not entitled to an initial rating in excess of 20 percent for his bilateral hearing loss.

The Board has carefully considered the Veteran and his daughter's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, it is noted that, in the prior remand, the Board requested comments concerning the functional effects of the Veteran's hearing loss, and the audiologist who evaluated the Veteran provided such comments in her May 2011 report.  While such factors would be relevant to consideration of the Veteran's entitlement to a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321 (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran, nor his daughter or representative has asserted the Veteran's entitlement to a higher, extra-schedular rating for bilateral loss, and such is not otherwise raised by the evidence of record; accordingly, such matter with not be addressed.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss, pursuant to Fenderson, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the method for deriving schedular ratings for hearing, that doctrine is not for application in this appeal.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An initial rating in excess of 20 percent for bilateral hearing loss, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


